t c summary opinion united_states tax_court jack chien ching huang petitioner v commissioner of internal revenue respondent docket no 4726-01s filed date jack chien ching huang pro_se minakshi tyagi-jayasinghe for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioner’s federal_income_tax and an accuracy-related_penalty for as follows penalty deficiency sec_6662 a dollar_figure dollar_figure after concessions by the parties the issues remaining for decision are as follows whether petitioner is entitled to a deduction for an office in the home we hold that he is to the extent provided herein whether petitioner is entitled to a deduction for repayment of principal on a bank loan we hold that he is not background some of the facts have been stipulated and they are so found petitioner resided in pasadena california at the time that his petition was filed with the court respondent concedes petitioner did not receive unreported gross_receipts petitioner is entitled to a schedule c profit or loss from business deduction for interest_expense in the amount of dollar_figure petitioner is entitled to additional schedule c deductions in the amount of dollar_figure petitioner is entitled to an additional schedule c deduction for rent expense in the amount of dollar_figure and petitioner is not liable for the accuracy-related_penalty under sec_6662 petitioner concedes that he is not entitled to a schedule c deduction for salaries and wages the imposition of self-employment_tax the deduction under sec_164 for one-half of the self-employment_tax and the earned_income_credit are mechanical matters the resolution of which depends on our disposition of the disputed issues and the parties’ concessions a petitioner during the taxable_year in issue petitioner operated a small after-hours school gave private violin lessons and was a composer of musical scores we examine each of petitioner’s businesses in turn b the pasadena chinese school in after achieving a bachelor of arts degree in music from the university of california at irvine a degree in film scoring from the university of california at los angeles and a commercial music degree from california state university at los angeles petitioner founded a small after-hours school in pasadena california called the pasadena chinese school the city of pasadena granted petitioner a business license for the pasadena chinese school cim music productions providing classes of chinese and fine arts on the condition that petitioner rent another facility outside his home for classroom use during petitioner rented classroom space at wilson middle school wilson a public school within the pasadena unified school district petitioner used this space to teach courses in music mathematics martial arts english and chinese to students between the ages of and the space was petitioner’s arrangement with the city of pasadena did permit petitioner to maintain an office in the home petitioner’s business address as specified on the license wa sec_75 south meridith avenue pasadena ca see infra hk q4e- available to petitioner on a daily basis monday through friday between the hours of p m and p m with the exception of the summer months of july and august when the space was available from a m to p m enrollment in the pasadena chinese school was not limited to students at wilson but was open to students from neighboring schools as well petitioner’s daily classes were conducted in a specified classroom but petitioner had the option of using a second classroom for courses conducted after p m petitioner was also afforded the use of a storage room which he could utilize as he wished c saturday violin lessons during petitioner also gave private violin lessons in his home to a small_group of children not necessarily the same children that petitioner taught at wilson the violin lessons were given on saturday with the exception of the summer months of july and august when petitioner took a sabbatical d cim music productions finally during petitioner pursued a music writing activity which he called cim music productions petitioner composed musical scores for a hong kong-based recording company eb south meridith avenue at all relevant times petitioner’s father owned a duplex residence located pincite south meridith avenue in pasadena - - california petitioner’s father and mother resided pincite south meridith whereas petitioner and his younger brother resided pincite south meridith petitioner paid his father rent for_the_use_of the property the residence pincite south meridith consisted of a combined living and dining room area a kitchen three bedrooms anda bathroom petitioner and his brother jointly used the common space ie the combined living and dining room area the kitchen and the bathroom petitioner also used two of the three bedrooms his brother used the remaining bedroom home_office petitioner referred to one of his two bedrooms as a home_office this room measured feet inches in width by feet inches in length the room included a folding sofa a dresser and a tea stand which petitioner used to organize his students’ papers petitioner generally converted the folding sofa into a bed in the evening based on the photograph that petitioner introduced at trial the room did not appear to be set up as a typical office in that there was no indication of any desk filing cabinets or office equipment however petitioner occasionally used this room to give his saturday violin lessons petitioner used the closet in the room to store both personal and business belongings studio petitioner referred to the second of his two rooms as a studio this room measured feet inches in width by feet in length the room included an electronic musical keyboard sound_recording equipment loud speakers a computer with a musical instrument digital interface and monitor and shelves containing a multitude of music tapes the room also included a folding sofa which petitioner would use as a bed if he worked late at night composing music finally there was a closet which petitioner used to store both personal and business belongings petitioner exclusively used a clearly defined portion of this room equal to three-quarters of its square footage to prepare lesson plans and perform other tasks related to his duties as the administrator teacher at the pasadena chinese school compose music for cim music productions and teach most of his saturday violin lessons fe 60r loan repayment petitioner maintained an account with providian bank in the form of a line of credit petitioner borrowed against this line of credit in order to pay operating_expenses of the pasadena chinese school petitioner deducted such operating_expenses on his schedule c which deductions were allowed by respondent in date petitioner borrowed dollar_figure from his mother - petitioner used this loan to pay down the then outstanding balance on his line of credit with providian bank in date petitioner borrowed another dollar_figure from his mother and dollar_figure from his aunt petitioner used dollar_figure of these loans to pay down the then outstanding balance on his line of credit with providian bank g petitioner’s income_tax return petitioner filed form_1040 u s individual_income_tax_return for petitioner attached to his return a schedule c profit or loss from business and claimed deductions for various expenses in the total amount of dollar_figure included in this amount was a deduction for rent in the amount of dollar_figure and a deduction for other expenses in the amount of dollar_figure included in the deduction for rent was dollar_figure representing expenses for the business use of petitioner’s home included in the deduction for other expenses was dollar_figure representing the repayment of principal on the loan from his line of credit with providian bank h notice_of_deficiency respondent determined a deficiency in petitioner’s income_tax for in the notice_of_deficiency respondent determined inter alia that petitioner is not entitled to any deduction for an office in the home or for repayment of principal on the loan from his line of credit with providian bank discussion a home_office deduction petitioner contends that he is entitled to a deduction for an office in the home because his home_office and studio were used for business purposes respondent contends that petitioner is not entitled to this deduction because neither petitioner’s home_office nor his studio was used exclusively for business purposes respondent also contends that south meridith avenue was not the principal_place_of_business for the pasadena chinese school sec_162 allows as a deduction all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business however in the case of expenses paid_or_incurred in connection with the business use of a home sec_280a serves to restrict the deductibility rule_of sec_162 thus sec_280a generally provides that no deduction otherwise allowable shall be allowed with respect to the business use of a taxpayer’s residence we decide the issues in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 18s applicable in this case see 116_tc_438 respondent does not contend that the principal_place_of_business for either petitioner’s music composition business or petitioner’s violin teaching business is not pincite south meridith avenue - sec_280a provides exceptions to the general_rule of sec_280a thus as relevant herein sec_280a does not apply to any item to the extent that such item is allocable to a portion of the dwelling_unit that is exclusively used ona regular basis as the principal_place_of_business for any trade_or_business of the taxpayer see sec_280a a accordingly in order to gualify under sec_280a a portion of petitioner’s dwelling must be exclusively used on a regular basis as the principal_place_of_business for his trade_or_business see 94_tc_348 exclusive use of a portion of a taxpayer’s dwelling_unit means that the taxpayer must use a specific part of the dwelling_unit solely for the purpose of carrying on his trade_or_business the use of a portion of the dwelling_unit for both personal purposes and for the carrying on of a trade_or_business does not meet the exclusive use test gomez v commissioner tcmemo_1980_565 however the exclusive use test does not require that the portion of a room used for business must be separated physically from the rest of the room by a wall partition or other demarcation but only that the absence of such a physical separation be a factor for the court to weigh williams v commissioner tcmemo_1991_567 -- - we begin by applying these principles to petitioner’s home_office here it is clear that petitioner used this room for personal purposes and that business use was secondary if not incidental indeed the photograph of the room that petitioner introduced at trial did not reveal any indicia of business use moreover the main piece of furniture in the room was a folding sofa that petitioner used as his bed on most nights it is equally clear that no portion of this room was used exclusively for business purposes accordingly we hold that petitioner is not entitled to any deduction in respect of his home_office see cook v commissioner tcmemo_1997_378 we turn now to petitioner’s studio here the situation is different although there was some personal_use of a portion of this room petitioner used a clearly defined portion thereof exclusively as the principal_place_of_business for his music composition and violin teaching businesses as well as a place of business for the pasadena chinese school accordingly we hold that petitioner is entitled to a deduction equal to three- quarters of the expense allocable to his studio see hewett v commissioner tcmemo_1996_110 b repayment of principal on loan from providian bank during the year in issue petitioner borrowed money from his mother and aunt in order to pay down the outstanding balance on his line of credit with providian bank at trial petitioner testified that he borrowed from his relatives to pay the bank in order to maintain his good credit in this regard petitioner candidly admitted that his relatives were more flexible and forgiving as creditors than was the bank at trial respondent conceded that petitioner was entitled to a schedule c deduction for interest_expense in the amount of dollar_figure see supra note however respondent contends that the repayment of principal on the loan from providian bank is not deductible we agree as we said many years ago deductions are not permitted on account of the repayment of loans 11_bta_1299 see 62_tc_878 osborne v commissioner tcmemo_2002_11 clark v commissioner tcmemo_1994_120 affd without published opinion 68_f3d_469 cir in the context of the present case the rationale for the foregoing rule is readily apparent petitioner borrowed against his line of credit in order to pay operating_expenses of the pasadena chinese school petitioner then deducted such operating_expenses on his schedule c which deductions were allowed by respondent to allow petitioner to deduct the repayment of principal would allow him the practical equivalent of double deduction ilfeld co v hernandez 292_us_62 as we have previously held the code ‘should not be interpreted’ to allow double deductions for the same amount ‘absent a clear declaration of intent by congress ’ and we not think sec_162 reflects any such intent 62_tc_878 quoting 394_us_678 in view of the foregoing we sustain respondent’s determination and hold that petitioner is not entitled to any deduction for repayment of principal on the loan from providian bank c conclusion reviewed and adopted as the report of the small_tax_case division to give effect to our disposition of the disputed issues as well as the parties’ concessions see supra note decision will be entered under rule
